Citation Nr: 0919525	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  06-08 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
January 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In February 2009, the Veteran testified at a personal hearing 
before the undersigned.  A transcript of this hearing was 
prepared and associated with the claims file.


FINDING OF FACT

Bilateral hearing loss was not manifested in service or 
within one year of service discharge, and the preponderance 
of medical evidence is against the finding that the Veteran's 
current bilateral hearing loss disability is etiologically 
related to his active service, to include in-service noise 
exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must inform the claimant about (1) the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) the information and evidence that VA will seek to 
provide; and (3) the information and evidence the claimant is 
expected to provide. 

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in March 2005.  
The RO's October 2004 notice letter informed the Veteran that 
he could provide evidence to support his claim for service 
connection or the location of such evidence and requested 
that he provide any evidence in his possession.  The letter 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The Veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the Veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  A March 2006 letter fully 
addressed the Dingess requirements.  

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the March 2006 notice was provided to the Veteran, the 
claim was readjudicated in an October 2008 SSOC.

To the extent it could be argued that there was a timing 
error, overall, the Veteran was afforded a meaningful 
opportunity to participate in the adjudication his claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  In any 
event, as the claim is denied, any matter as to the 
assignment of a disability rating or effective date is moot.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment and personnel records are associated with 
claims file.  Post-service treatment records from the VA 
Puget Sound Health Care System and the American Lake VA 
Medical Center (VAMC) have also been obtained.  The Veteran 
has submitted an April 2005 private audiogram from a private 
hearing clinic, and his Social Security Administration (SSA) 
records have been obtained and associated with the claims 
folder.  The appellant has not identified any additional 
medical evidence.  The Veteran was afforded a VA audiological 
examination in March 2007. 

The Veteran's representative has disputed the adequacy of the 
April 2007 VA audiologist's opinion, stating that, among 
other things, the Veteran's claims folder was not reviewed 
and that an adequate statement of reasons and bases was not 
provided.  The Board has considered these contentions and 
concludes that the examination report is adequate for 
purposes of determining service connection.  While the claims 
file was not reviewed by the examiner, the examination 
request did inform him of the pertinent information contained 
in the Veteran's service treatment records.  The results of 
entrance and discharge hearing examinations/tests were 
provided to the examiner.  Furthermore, the Board finds that 
the examiner did offer reasons and bases to justify his 
conclusion and to allow for sufficient VA review.  Finally, 
the Board notes that all of the relevant information that was 
needed to make a decision on this appeal, including pertinent 
medical history, diagnosis, and etiology, was obtained by the 
examiner and was included in the examination report.

The Board notes that the Veteran's representative also argues 
that VA erred by not obtaining copies of morning reports from 
Battery B, 8th Battalion, 6th Artillery, which he felt were 
necessary to establish in-service noise exposure.  As 
discussed below, the Board does not refute the argument that 
the Veteran had in-service noise exposure.  The Board 
therefore finds that there would be no useful purpose in 
obtaining the morning reports.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


Hearing Loss

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 
3.303(a).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss (organic diseases of the nervous 
system) becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran maintains that his currently diagnosed bilateral 
hearing loss is the direct result of his active service.  He 
asserts that he experienced a significant amount of in-
service acoustic trauma from being constantly exposed to 
noise from artillery shells and bombs during his four months 
in Vietnam.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The April 2007 report of a March 2007 VA audiology 
examination showed an average loss of 32.5 decibels in the 
right ear and a loss of 32.5 decibels in the left ear.  Pure 
tone thresholds in the right ear were at 500, 1000, 2000, 
3,000, and 4000 Hertz were 25, 25, 20, 25, and 60, 
respectively.  Pure tone thresholds in the left ear were at 
500, 1000, 2000, 3,000, and 4000 Hertz were 25, 25, 25, 30, 
and 50, respectively.  Speech recognition was 96 percent in 
the right ear and 98 percent in the left ear.  Current 
bilateral hearing loss for VA purposes has therefore been 
established.

The Veteran's service personnel records reflect that his 
military occupational specialty (MOS) was 13A10, Field 
Artillery, Basic, and that he received sharpshooter and 
expert rifle badges.  He received a Vietnam Service Medal for 
his service in the Republic of Vietnam from the end of 
September 1965 up to his discharge in late January 1966.  
Records also reflect that the Veteran participated in a 
search and destroy mission that began in November 1965 and 
expended 2500 rounds.  The Board therefore acknowledges that 
the Veteran suffered acoustic trauma in service.

The Veteran's service treatment records are absent any 
findings of complaints, treatment, or diagnosis of hearing 
loss.  His service discharge examination indicated that the 
Veteran had hearing, which was measured by audiometer 
readings of 15, 10, 10 and 5 decibels bilaterally at 500, 
1000, 2000, and 4000 Hertz.  (Results at 3000 Hertz were not 
recorded.  Results have also been converted from American 
Standard Associates (ASA) values to International Standards 
Organization (ISO) values.)  The January 1966 separation 
medical history report specifically reflects that the Veteran 
reported no current hearing loss and no history of hearing 
loss.  Post-service medical evidence of hearing loss is first 
documented in a March 2005 VA treatment record and in an 
April 2005 private audiogram report, which is almost 40 years 
post-service.  

In sum, while in-service acoustic trauma is shown, the Board 
finds that there is no evidence of hearing loss for VA 
purposes shown in service or within one year of service 
discharge.  The threshold question therefore is whether there 
is sufficient medical evidence to establish an etiological 
link between the Veteran's current bilateral hearing loss and 
his active service, to include noise exposure in service.  
The preponderance of the evidence weighs against this aspect 
of the Veteran's claim.

The only medical opinion on this question comes from an April 
2007 VA examination report.  This report notes the Veteran's 
pertinent medical history, including that his in-service work 
consisted of ammunitions supply and truck driving.  It notes 
that he did not wear hearing protection while firing weapons 
in service.  The Veteran reported having had hearing loss and 
tinnitus since 1965 due to ammunition and artillery fire 
exposure.  The report indicates that, following service, the 
Veteran worked without hearing protection as a Carman helper 
with a railroad for two years.  He then worked in civil 
service for two years, also without hearing protection.  The 
Veteran reported engaging in hunting or recreational shooting 
with hearing protection following service, and that he used 
power tools without hearing protection.  

On examination, the Veteran's right and left auricles and 
external ears were within normal limits.  Hearing loss was 
noted to be present on both sides.  The puretone audiometry 
and speech recognition results were as described above.  

The examiner diagnosed bilateral hearing loss based on 
subjective complaints of hearing loss and the objective 
audiogram findings.  The examiner also diagnosed tinnitus 
based on subjective complaints of ringing in both ears.  The 
examiner found the Veteran's tinnitus to be at least as 
likely as not due to his military noise exposure because the 
level of military noise exposure as described by the Veteran 
was sufficient to cause the onset of bilateral tinnitus.  The 
examiner found that the Veteran's bilateral hearing loss was 
not at least as likely as not related to service because the 
Veteran's hearing thresholds at discharge were essentially 
normal.  Again, the examiner was provided the 
findings/results of the Veteran's in-service hearing tests.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the medical opinion from the case at hand to 
be highly probative.  The Board notes that this opinion was 
provided by a licensed audiologist with the professional 
training and expertise that render him qualified to provide 
an informed opinion on the issue at hand.  Even though the 
examiner was not given access to the Veteran's claims folder, 
the Board does note that the examination request summarized 
the pertinent service treatment records and that no 
contention has been made regarding the completeness or the 
accuracy of the information that was provided to the 
examiner.  

The Board further notes that VA has recognized the Veteran's 
in-service exposure to noise, and that the examiner himself 
concedes this noise exposure in linking the Veteran's 
tinnitus to service.  Furthermore, the Veteran himself has 
acknowledged not having sought treatment for hearing loss in 
the past, so there is no medical evidence of hearing loss of 
record from February 1966 through March 2005 that would have 
required the examiner's review.  Nor did the record contain 
an account of the Veteran's post-service noise exposure that 
was not provided by the Veteran himself on examination.  The 
VA examiner was essentially asked to apply his professional 
expertise to determine whether there was at least as likely 
as not a connection between the established in-service noise 
exposure and the current bilateral hearing loss.  The Board 
therefore believes that the probative value of the April 2007 
VA examiner's opinion is not diminished by his not having 
been given the claims file.  

While the Veteran has raised objections over the adequacy of 
the supporting rationale provided with the examiner's 
opinion, the Board finds that the rationale, while short, 
offers a valid basis for the examiner's conclusion.  
Specifically, as noted above, the examiner found there was 
not at least as likely as not a relationship between in-
service acoustic trauma and the Veteran's current hearing 
loss because the Veteran's hearing thresholds were normal on 
his separation from service.  The Veteran has not offered any 
competent evidence to the contrary.

With respect to the Veteran's own contentions as to 
chronicity and continuity, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Here, the Board finds that the Veteran's lay statements, and 
that of his wife, are outweighed by the service, post-service 
treatment records (indicating a disorder that began years 
after service), and the VA medical opinion cited above.  The 
Board finds it to be particularly significant the Veteran 
first filed a claim for service connection for hearing loss 
in August 2004, over three decades after leaving service and 
over 20 years after filing a claim for non-service connected 
pension in 1976.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) (a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  While the 
Board does not doubt the Veteran's sincerity, it must point 
out that the Veteran, on his January 1966 separation medical 
history report, expressly noted that he was not experiencing 
hearing loss and that he had never experienced hearing loss.  
Because recollections from 40 years following service are not 
going to be as precise as statements made at the time, the 
Board must give more probative weight to assertions made on 
the January 1966 medical history report.  

In any event, the Board does note that, as suggested in the 
November 2008 statement from the Veteran's accredited 
representative, the absence of in-service evidence of a 
hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

In the case at hand, there is credible evidence of in-service 
acoustic trauma and there are post-service audiometric 
findings that satisfy the regulatory requirements for hearing 
loss disability.  However, there has not been presented a 
medically sound basis upon which to attribute the current 
hearing loss to the in-service injury.  As noted above, the 
only medical opinion on this matter concludes that there is 
not at least as likely as not a relationship between the 
Veteran's in-service acoustic trauma and his current hearing 
loss.

While the Veteran and his wife may believe that the Veteran's 
hearing loss is related to in-service noise exposure, as 
opposed to post-service occupational or recreational noise 
exposure, the Court has held that laypersons, such as the 
Veteran and his wife, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, in the 
absence of a competent medical opinion finding nexus between 
the Veteran's in-service noise exposure and his hearing loss, 
service connection cannot be granted.

Accordingly, the Board finds that the competent evidence of 
record fails to establish that the Veteran's current 
bilateral hearing loss is a result of his military service.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral hearing loss and the 
claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


